              Case 2:17-cr-00027-TLN Document 70 Filed 10/21/20 Page 1 of 5

 1 Darren M. Richie (SBN: 316116)
   darren@richielitigation.com
 2 Kathleen Gadalla (SBN: 325473)

 3 kathleen@richielitigation.com
   RICHIE LITIGATION, P.C.
 4 633 W. 5th Street, Suite 6780
   Los Angeles, CA 90071
 5 Tel: (213) 265-7888
   Fax: (844) 314-1380
 6

 7 Attorneys for Defendant
   TIQUON HICKS
 8

 9
                                   IN THE UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                         CASE NO. 2:17-CR-00027-TLN
13                                 Plaintiff,          STIPULATION AND ORDER EXCLUDING TIME
                                                       FROM THE SPEEDY TRIAL ACT
14                            v.
15   TIQUON HICKS,
16
                                   Defendant.
17

18

19          IT IS HEREBY STIPULATED by and between Assistant United States Attorney Jason Hitt,
20 counsel for the plaintiff United States of America, and defendant Tiquon Hicks, by and through his

21 counsel, Kathleen Gadalla, Esq., that time should be excluded from the Speedy Trial Act between

22 October 22, 2020, to January 14, 2021, at 9:30 a.m.. This stipulation is made pursuant to the findings

23 made by this Court in this District’s General Order Numbers 611 and 612, and the reasons detailed

24 below.

25          On March 17, 2020, this Court issued General Order 611, which suspends all jury trials in the
26 Eastern District of California scheduled to commence before May 1, 2020. This General Order was

27 entered to address public health concerns related to COVID-19. On March 18, 2020, this Court issued

28 General Order 612, which closed all courthouses of the United States District Court for the Eastern


      STIPULATION AND ORDER
                                                        1
               Case 2:17-cr-00027-TLN Document 70 Filed 10/21/20 Page 2 of 5

 1 District of California to the public and limited access to a narrow class of authorized persons. General

 2 Order 618 continued this set of conditions until further notice.

 3           Although General Order 611 addresses the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-

 5 endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner

 6 v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 8 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 9 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

10 orally or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

13 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

14 justice served by taking such action outweigh the best interest of the public and the defendant in a

15 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

16 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

17 served by the granting of such continuance outweigh the best interests of the public and the defendant in

18 a speedy trial.” Id.

19           General Order 611 excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

25 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

26 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

27 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

28           In light of the societal context created by the foregoing, this Court should consider the following


       STIPULATION AND ORDER
                                                            2
                 Case 2:17-cr-00027-TLN Document 70 Filed 10/21/20 Page 3 of 5

 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4).

 3                               STIPULATION TO PROPOSED FINDINGS

 4          1.      By previous order, this matter was set for a status conference on October 22, 2020.

 5 Docket No. 67.

 6          2.      By this stipulation, the parties now move to exclude time from the Speedy Trial Act

 7 between October 22, 2020, and January 14, 2021, at 9:30 a.m., under Local Code T4.

 8                  a)     The United States and defense counsel in this case agree that counsel for the

 9 defendant is continuing to prepare a defense to the charges in this case, and has actively been engaged in

10 proposing a resolution to the case. In addition, the defense has been engaged in its own investigation in

11 support of defending the charges in this case, which may include a request for a jury trial.

12                  b)     The additional time between October 22, 2020, and January 14, 2021, will provide

13 counsel for the defendant time to continue reviewing the discovery, conduct investigation, consider the

14 pending plea agreement from the United States, motion writing, and conduct research related to the

15 charges, prepare pretrial motions, and prepare for a future trial.

16                  c)     The United States believes that failure to grant the above-requested continuance

17 would deny the defendant the reasonable time necessary for effective preparation, taking into account

18 the exercise of due diligence.

19                  d)     Based on the above-stated findings, the ends of justice served by continuing the

20 case as requested outweigh the interest of the public and the defendant in a trial within the original date

21 prescribed by the Speedy Trial Act.

22                  e)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23 et seq., within which trial must commence, the time period of October 22, 2020, to January 14, 2021,

24 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

25 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

26 finding that the ends of justice served by taking such action outweigh the best interest of the public and

27 the defendants in a speedy trial.

28          Nothing in this stipulation and proposed order should preclude a finding that other provisions of


      STIPULATION AND ORDER
                                                         3
               Case 2:17-cr-00027-TLN Document 70 Filed 10/21/20 Page 4 of 5

 1 the Speedy Trial Act dictate that additional time periods are excludable from the period within which a

 2 trial must commence.

 3          The parties further stipulate that the ends of justice are served by the Court excluding time from

 4 October 22, to January 14, 2021, so that counsel for the defendant may have reasonable time necessary

 5 for effective preparation, taking into account the exercise of due diligence. 18 U.S.C.

 6 § 3161(h)(7)(B)(iv). Specifically, the defense agrees that it needs time to review discovery and

 7 effectively evaluate the posture of the case, and conduct investigation into any possible defenses she

 8 may have to the charges. Id. For these reasons, the defendant, defense counsel, and the government

 9 stipulate and agree that the ends of justice outweigh the best interest of the public and the defendant in a

10 speedy trial. 18 U.S.C. § 3161(h)(7)(A); Local Code T4.

11

12 DATED: October 20, 2020                                               /s/_______________________
                                                                         JASON HITT
13                                                                       Assistant U.S. Attorney
                                                                         Authorized to sign on Jason Hitt’
14                                                                       behalf on 10/20/20
15
     DATED: October 20, 2020                                             _____________ ____________
16                                                                       KATHLEEN GADALLA, ESQ.
                                                                         Counsel for defendant
17                                                                       .
18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND ORDER
                                                         4
               Case 2:17-cr-00027-TLN Document 70 Filed 10/21/20 Page 5 of 5

 1

 2                                                 O R D E R

 3          Based upon the representations by counsel and the stipulation of the parties, IT IS HEREBY

 4 ORDERED that:

 5          The status conference set for October 22, 2020, is vacated.

 6          A further status conference is set for January 14, 2021, at 9:30 a.m.

 7          Based upon the representations and stipulation of the parties, the court finds that the time

 8 exclusion under 18 U.S.C. § 3161(h)(7)(A) and Local Code T4 apply and the ends of justice outweigh

 9 the best interest of the public and the defendant in a speedy trial based upon the factors set forth in 18

10 U.S.C. § 3161(h)(7)(B)(iv). Accordingly, time under the Speedy Trial Act shall be excluded up to

11 and including January 14, 2021.

12
            IT IS SO ORDERED.
13
     DATED: October 20, 2020
14
                                                                 Troy L. Nunley
15                                                               United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND ORDER
                                                          5
